Citation Nr: 1040260	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-14 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for headaches, to include 
as secondary to service-connected disability.

2.  Entitlement to service connection for a back condition, to 
include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1990 to June 1994 and 
from December 2004 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  Thereafter, the Veteran's file was transferred to the 
RO in Baltimore, Maryland.

The Board notes that a claim for service connection for headaches 
was previously denied by a final May 1998 rating decision.  
However, subsequent to that determination, additional service 
treatment records were received.  Thus, in accordance with 38 
C.F.R. § 3.156(c)(1) (2010), this claim will now be reconsidered 
on the merits.  Accordingly, the Board has recharacterized this 
issue as listed on the title page.

The Board notes that the RO issued a statement of the case in 
February 2006 with regard to the Veteran's claim for service 
connection for index finger injury.  However, the Veteran 
specifically excluded that issue when he filed a VA Form 9 in May 
2006 in order to perfect the current appeal.  As such, that issue 
is not before the Board.  See 38 C.F.R. §§ 20.200, 20.302 (2010).

In correspondence dated and received in February 2008, the 
Veteran withdrew his claims for service connection for anxiety 
and depression.  As such, these issues are not before the Board.  
See 38 C.F.R. § 20.204(c) (2010).

For reasons explained below, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims.

With regard to headaches, the Veteran claims that he sought 
treatment for headaches during his first period of active service 
(from July 1990 to June 1994) and that his headaches caused him 
to have ringing in his ears at that time.  He also contends that 
his headaches worsened during his most recent period of active 
service (from December 2004 to January 2006) while deployed in 
Iraq, and he alleges that he went to sick call several times in 
Iraq.  The Veteran also contends that his stress and depression 
have contributed to his headaches.

In February 2006 and March 2006 VA treatment records, it was 
noted that the Veteran had an eight-month history of recurrent 
headaches in Iraq.  He was assessed with daily chronic headache 
and migraine headache.  In an April 2006 VA treatment record, it 
was noted that he had had periorbital pain almost daily for about 
one year, with no cause found and no trauma.

With regard to a back condition, the Veteran contends that his 
back hurts constantly now as it did in service.  He claims that 
he sought treatment for back pain during his first period of 
active service (from July 1990 to June 1994) and that his back 
pain caused him to have cramping in his legs at that time.  He 
also contends that his back pain worsened during his most recent 
period of active service (from December 2004 to January 2006) 
while deployed in Iraq, due to wearing a heavy bulletproof vest, 
wearing body armor and gear, carrying an M16 rifle, jumping from 
vehicles, being in Humvees in combat, dodging mortar attacks, 
driving many different military vehicles, constantly bending and 
crouching, lifting heavy equipment, repairing military vehicles, 
and rebuilding trailers and tents.  The Veteran also contends 
that the stab injury to his abdomen in service has affected his 
back pain.  He further contends that his mental and emotional 
problems (including stress and depression) have contributed to 
his back pain.

In a December 2006 VA treatment record, it was noted that the 
Veteran injured his back on the job (post-service) while lifting 
supplies.  In a January 2007 VA treatment record, he was 
diagnosed with lumbosacral disc disease and slight bulging at the 
L4-L5 level.  In a March 2007 VA treatment record, the Veteran 
was diagnosed with chronic low back pain with an MRI showing 
lumbosacral disc changes.  During a March 2009 VA spine 
examination, he was diagnosed with lumbar degenerative disc 
disease with spasm and sciatica.

The Board notes that some of the Veteran's service treatment 
records from his first period of active duty (from July 1990 to 
June 1994) may be unavailable.  The available records from his 
first period of active service are negative for any findings or 
treatment of headaches or a back condition.  On a June 1994 
report of medical history, he reported ringing in his ears and 
cramps in his legs, but he denied any history of headache or back 
pain.

In February 2006, the Veteran suggested that VA attempt to obtain 
his missing service records from the Navy Personnel Command in 
Millington, Tennessee, but it does not appear that VA undertook 
such development.  In addition, the claims file does not contain 
any of the Veteran's service treatment records from his most 
recent period of active service (from December 2004 to January 
2006).  The Board notes that his DD Form 214 indicates he was 
transferred to the 430th Adjutant General Replacement Detachment 
in Hiller, Pennsylvania, 15444 upon his discharge.  There is no 
indication that the RO requested records from the Veteran's Army 
reserve unit.  On remand, the RO/AMC should attempt to obtain all 
missing service treatment records for the Veteran through the 
above sources.

In an August 2004 statement, the Veteran noted that he received 
treatment for his claimed disabilities at the VA Medical Center 
(VAMC) in Washington, DC and also at the VAMC in Long Beach, 
California.  However, the claims file does not contain any 
records from the Long Beach VAMC.  On remand, all available VA 
treatment records should be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative of 
the claim).

After the development requested above has been completed to the 
extent possible, the Veteran should be afforded appropriate VA 
examinations with medical opinions in order to determine whether 
his currently diagnosed headaches and back condition arose during 
a period of active service, are otherwise related to any incident 
of active service, or are caused or permanently worsened beyond 
normal progress by any service-connected disability.

Finally, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  In the present 
appeal, the Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date for the Veteran's claim for service connection for 
headaches.  In addition, while the Veteran was provided with 
notice under the Veterans Claims Assistance Act of 2000 (VCAA) 
with regard to establishing service connection on a direct basis, 
he was not provided with notice of what type of information and 
evidence is needed to substantiate his claims for service 
connection for headaches and a back condition on a secondary 
basis.  Thus, on remand, the RO/AMC should provide corrective 
notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that advises him that a 
disability rating and effective date will 
be assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and effective 
date for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
corrective VCAA notice should also advise 
the Veteran about what is needed to 
substantiate his claims for service 
connection on a secondary basis.

2.  The RO/AMC should contact the Navy 
Personnel Command in Millington, Tennessee 
to attempt to obtain the Veteran's missing 
service treatment records for his period of 
active duty from July 1990 to June 1994.  
In addition, the RO/AMC should request the 
Veteran's service treatment records for his 
period of active duty from December 2004 to 
January 2006 from his relevant reserve unit 
to include the 430th Adjutant General 
Replacement Detachment in Hiller, 
Pennsylvania, 15444.  If any requested 
records are unavailable, then the file 
should be annotated as such and the Veteran 
should be so notified.

3.  Obtain all relevant VA treatment 
records from 
the VA Medical Center in Long Beach, 
California, as well as relevant ongoing VA 
treatment records dating since March 2009 
from the VA Medical Center in Washington, 
DC.  If any requested records are 
unavailable, then the file should be 
annotated as such and the Veteran should be 
so notified.

4.  After the development requested above 
has been completed to the extent possible, 
schedule the Veteran for a VA neurological 
examination to determine the current nature 
and extent of his headache disability, and 
to obtain an opinion as to whether such 
disorder is possibly related to service or 
to a service-connected disability.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or studies 
deemed necessary should be conducted, and 
the results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability or greater) 
that any current headache disability arose 
during service, is otherwise related to any 
incident of service, or caused by or 
permanently worsened beyond normal progress 
by the Veteran's service-connected PTSD.  
If aggravation is determined, then the 
examiner should quantify the degree of 
aggravation, if possible.  A rationale for 
all opinions expressed should be provided.

5.  After the development requested in 
Instructions 1 through 3 above has been 
completed to the extent possible, schedule 
the Veteran for a VA spine examination to 
determine the current nature and extent of 
his back condition, and to obtain an 
opinion as to whether such disorder is 
possibly related to service or to a 
service-connected disability.  The claims 
file must be provided to and be reviewed by 
the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability or greater) 
that any current back condition arose 
during service, is otherwise related to any 
incident of service, or caused by or 
permanently worsened beyond normal progress 
by the Veteran's service-connected PTSD or 
residual stab wound to the abdomen to 
include scar.  If aggravation is 
determined, then the examiner should 
quantify the degree of aggravation, if 
possible.  A rationale for all opinions 
expressed should be provided.

6.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

